 
 
I 
111th CONGRESS 2d Session 
H. R. 5093 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2010 
Ms. Kosmas (for herself, Ms. Corrine Brown of Florida, Mr. Klein of Florida, Ms. Castor of Florida, Ms. Fudge, Ms. Richardson, Mr. Wilson of Ohio, Mr. Rothman of New Jersey, Ms. Jackson Lee of Texas, Mr. Hastings of Florida, and Ms. Giffords) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To authorize the Secretary of Education to establish a program for displaced aerospace professionals to become certified elementary, secondary, or vocational school teachers. 
 
 
1.Short titleThis Act may be cited as the Space to Schools Act of 2010. 
2.Program 
(a)PurposeThe Secretary of Education may carry out a program (in this Act referred to as the Program) to— 
(1)encourage highly skilled retiring or displaced aerospace professionals with backgrounds in science, technology, engineering, or mathematics to pursue careers as elementary, secondary, or vocational school teachers; and 
(2)promote science, technology, engineering, and mathematics (STEM) education in kindergarten through grade 12 by encouraging aerospace professionals to pursue careers in teaching. 
(b)Eligibility 
(1)Eligible individualsAn individual who is eligible to participate in the Program is an individual— 
(A)who is a former employee of the National Aeronautics and Space Administration, its suppliers, or a related contractor; and 
(B)who has relevant work experience in the aerospace industry. 
(2)School eligibilityAn eligible local education agency, charter school, or vocational school may receive Program participants. 
(c)Submission of applications 
(1)Form and submissionSelection of eligible individuals to participate in the Program shall be made on the basis of applications submitted to the Secretary of Education within the time periods specified in paragraph (2). An application shall be in such form and contain such information as the Secretary may require. 
(2)Time for submissionAn application shall be considered to be submitted on a timely basis if it submitted not later than 4 years after the date on which the individual is retired, separated, or released from employment in the aerospace industry. 
(d)Selection Criteria 
(1)EstablishmentSubject to paragraphs (2) and (3), the Secretary shall prescribe the criteria to be used to select eligible individuals to participate in the Program. 
(2)Educational background 
(A)Elementary or secondary school teacherIf an applicant is applying for assistance for placement as an elementary or secondary school teacher, the Secretary shall require the applicant to have received a baccalaureate or advanced degree from an accredited institution of higher education in a science, technology, engineering, or mathematics field. 
(B)Vocational or technical teacherIf an applicant for assistance for placement as vocational or technical teacher, the Secretary shall require the applicant to have— 
(i)received an associate degree, postsecondary training, or related certification obtained through service in the Armed Forces; 
(ii)have 6 or more years of work experience in a vocational or technical field; or 
(iii)otherwise meet the certification or licensing requirements for a vocational or technical teacher in the State in which the applicant seeks assistance for placement under the Program. 
(3)Termination of employmentAn applicant who was terminated from previous employment for cause shall be ineligible to participate in the Program. 
(e)Participation Agreement 
(1)In generalAn eligible individual selected to participate in the Program and receive financial assistance under this section shall be required to enter into an agreement with the Secretary in which the participant agrees— 
(A)within such time as the Secretary may require, to obtain certification or licensing as an elementary, secondary, vocational, or technical school teacher, and to become a highly qualified teacher; and 
(B)to accept an offer of full-time employment as an elementary, secondary, vocational, or technical school teacher for not less than 3 school years and commit to teaching in the subjects of science, technology, engineering, or mathematics with an eligible local educational agency, charter school, or vocational school to begin the school year after obtaining such certification or licensing. 
(2)WaiverThe Secretary may waive the 3-year commitment described in paragraph (1)(B) for a participant if the Secretary determined such waiver to be appropriate. 
(3)Stipends for participants 
(A)Stipend authorizedThe Secretary may pay to a participant in the Program a stipend in an amount of not more than $5,000 to be used towards obtaining licensing or certification for elementary or secondary teaching or vocational teaching programs. 
(B)Stipend bonusThe Secretary, in lieu of paying a stipend under subparagraph (A), may pay a bonus of $10,000 to a participant in the Program who agrees in the participation agreement to become a highly qualified teacher and accept full-time employment as an elementary, secondary, vocational, or technical teacher for not less than 3 years in a high-need school and teach in the subject area of science, technology, engineering, or mathematics. 
(f)Reimbursement Under Certain Circumstances 
(1)Reimbursement requiredA participant in the Program who is paid a stipend or bonus under this section shall be required to repay the stipend or bonus under the following circumstances: 
(A)Failure to obtain qualifications or employmentThe participant fails to obtain teacher certification or licensing, to become a highly qualified teacher, or to obtain employment as an elementary school teacher, secondary school teacher, or vocational or technical teacher as required by the participation agreement under subsection (e). 
(B)Termination of employmentThe participant voluntarily leaves, or is terminated for cause from, employment as an elementary school teacher, secondary school teacher, or vocational or technical teacher during the 3 years of required service in violation of the participation agreement. 
(2)Amount of reimbursementA participant required to reimburse the Secretary for a stipend or bonus paid to the participant under this section shall pay an amount that bears the same ratio to the amount of the stipend or bonus as the unserved portion of required service bears to the 3 years of required service. Any amount owed by the participant shall bear interest at the rate equal to the highest rate being paid by the United States on the day on which the reimbursement is determined to be due for securities having maturities of 90 days or less and shall accrue from the day on which the participant is first notified of the amount due. 
(3)Treatment of obligationThe obligation to reimburse the Secretary under this subsection is, for all purposes, a debt owing the United States. A discharge in bankruptcy under title 11, United States Code, shall not release a participant from the obligation to reimburse the Secretary under this subsection. 
(g)Advisory Board 
(1)No later than 120 days after enactment of this Act, the Secretary shall establish an Advisory Board whose duties include— 
(A)collecting, considering, and disseminating feedback from participants, State educational agencies, local educational agencies, charter schools, and vocational schools on best practices for recruitment of eligible individuals to participate in the Program; 
(B)ensuring elementary schools, secondary schools, and vocational schools are aware of the Program and how to participate in it; 
(C)developing guidelines to help individuals selected to participate in the Program identify and enroll in licensing or certification training for elementary or secondary education teaching or vocational teaching programs; and 
(D)coordinating the goals of the Program with other Federal, State, and local education needs. 
(2)No later than 1 year after the date of enactment of this Act, and annually thereafter, prepare and submit a report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, which shall include— 
(A)information with respect to the activities of the Advisory Board; 
(B)information with respect to the Program, including— 
(i)the number of participants in the Program; 
(ii)the number of States participating in the Program; 
(iii)the local educational agencies and schools where participants are employed; 
(iv)the grade levels at which the participants teach; 
(v)the academic subjects taught by participants; 
(vi)the hours of clinical and classroom time participants completed during the certification or licensing required for participation in the Program; 
(vii)a review of the stipend and bonus available to participants; and 
(viii)other demographic information as may be necessary to evaluate the effectiveness of the Program; and 
(C)recommendations for improvements and other necessary changes to ensure that the Program is meeting the purpose as described in subsection (a). 
(h)DefinitionsIn this Act: 
(1)In generalThe terms elementary school, highly qualified; local educational agency, secondary school, State educational agency, and State have the meaning given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)Charter schoolThe term charter school has the meaning given such term in section 5210 of the Elementary and Secondary Act of 1965 (20 U.S.C. 7221i). 
(3)Eligible local educational agencyThe term eligible local educational agency means a local educational agency receiving funding under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.). 
(4)High-need schoolThe term high-need school means an elementary school, secondary school, or vocational school under the jurisdiction of an eligible local educational agency, or a charter school, or vocational school, where at least 50 percent of the students enrolled in the school are— 
(A)in poverty counted in the most recent census data approved by the Secretary; 
(B)eligible for free and reduced priced lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); 
(C)in families receiving assistance under the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); or 
(D)eligible to receive medical assistance under the State Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). 
(5)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(6)Vocational schoolThe term vocational school means— 
(A)a specialized public secondary school used exclusively or principally for the provision of vocational and technical education to individuals who are available for study in preparation for entering the labor market; or 
(B)the department or division of an institution of higher education that provides vocational and technical education in not fewer than five different occupational fields leading to immediate employment but not necessarily leading to a baccalaureate degree. 
(7)SecretaryThe term Secretary means the Secretary of Education. 
(i)Authorization of Appropriations 
(1)In generalThere are authorized to be appropriated $20,000,000 to carry out this Act for fiscal year 2011 and each of fiscal years 2012 through 2014. 
(2)No fiscal year limitation on fundingFunds appropriated under paragraph (1) shall remain available until expended. 
 
